Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1, 2, 3, 5, 13, 14, 15, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Siliqi et al (‘005) in view of Tonnessen et al (WO2017/121735) or Mensch et al (‘760).
 	Siliqi et al discloses a method and apparatus for seismic data acquisition including a streamer spread including plural streamers (Fig. 9, 930) that extend along an inline direction X, a set of front sources (910, 915) that are positioned ahead of the streamer spread along the inline direction X, and a set of top sources (920, 925) that are positioned on top of the streamer spread, along a horizontal direction that is perpendicular to the inline direction X, where a characteristic (see paragraph 0045, different type sources) of the set of front sources is different from a characteristic of the set of top sources, and where (see paragraph 0040) bins corresponding to collected seismic data from each source set are interleaved.  

	Tonnessen et al teaches (see Fig. 3 and paragraphs 0040-0047) a marine seismic data acquisition system and method that includes sets of seismic sources (302, 306, 308) with each set having different characteristics (i.e, frequency output, number of sources, source separation of sources in each set, etc.).  
	Mensch et al also teaches (paragraph 0042 and 0045) a marine seismic data acquisition system and method that includes sets of seismic sources (106 and 110, 112) with each set having different characteristics (number of sources, shot point interval.) so as to facilitate an increase in the number of firings by reducing the number of sources.  
Therefore, in view of Tonnessen et al or Mensch et al, it would have been obvious to one of ordinary skill in the art to have modified the system/method of Siliqi et al by changing the number of sources and/or the shot point interval in the top sources to so as to increase common midpoint width and thus the effective width of the marine survey in addition to increasing the number of firings by reducing the number of sources.  Claims 1 and 13 are so rejected.
	Per claims 2 and 14, see Tonnessen et al (see Fig. 3 and paragraphs 0040-0047).
	Per claims 3, 5, 15 and 17, see Mensch et al (paragraphs 0042 and 0045).
	Per claim 22, see Siliqi et al, Fig. 9.

4.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of Tonnessen et al (WO2017/121735) or Mensch et al (‘760), as applied to claims 1, 3, 13 and 15 above, and further in view of the PG-Publication to Baardman (‘587).
	Per claims 4 and 16, Baardman teaches (see paragraph 0027) dithering sets of shot point intervals so as to overcome blended seismic data.  Therefore, in view of Baardman, to have modified the system and method of Siliqi et al by dithering sets of source shots point intervals would have been obvious to one of ordinary skill in the art so as to overcome blended seismic data.

5.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of Tonnessen et al (WO2017/121735) or Mensch et al (‘760), as applied to claims 1 and 13 above, and further in view of the PG-Publication to Long (‘450).
 	Per claims 6 and 18, Long teaches that varying (increasing) the cross-line source separation increases the subline coverage such that a larger portion of an area is surveyed in a reduced time.  It would have been obvious to one of ordinary skill in the art to have further modified Siliqi et al to thus, vary the cross-line source separation of either the front or top sources so as to increase the subline coverage so that a larger portion of an area is surveyed in a reduced time.  Claims 6 and 18 are so rejected.
s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of Tonnessen et al (WO2017/121735) or Mensch et al (‘760), as applied to claim 1 above, and further in view of Hatteland (‘775).
 	Per claim 11, Hatteland teaches (see col., lines 25-32) that streamer depths between 5 and 30 meters is common in the art such that it would have been obvious to one of ordinary skill in the art to have utilized such depth for the Siliqi et al streamer spread.
	Per claim 12, note that in Fig. 2 of Hatteland curved streamers are shown.  In view of Hatteland, it is obvious to one of ordinary skill in the art that the Siliqi et al streamers would follow a curved path relative to the water surface because of the prevailing currents in the water.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Allowable Subject Matter
9.	Claims 7-9 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.  Applicant’s argument against Toennessen et al is not well taken since it is the combination of Toennessen et al with Siliqi et al that is utilized in the rejection.  Further, Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl